Citation Nr: 1223699	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for bilateral pes cavus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1990 to October 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2006 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied an increased rating in excess of 20 percent for bilateral pes cavus.  

The Veteran testified at a May 2012 Board personal hearing in San Antonio, Texas (Travel Board) before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.  


FINDING OF FACT

For the entire rating period, the Veteran's bilateral pes cavus has been manifested by all toes tending to dorsiflexion and marked tenderness under the metatarsal heads with painful calluses, but not marked contraction of planter fascia with dropped forefoot, all toes hammer shaped, or marked varus deformity.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a disability rating of 30 percent, but no higher, for bilateral pes cavus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5278 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In November 2005 and January 2006 letters, the RO provided pre-adjudication notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

March 2006 and November 2008 letters included information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 and November 2008 letters were not sent prior to the initial rating decision; however, the RO cured any deficiency in the timing of these notices when it readjudicated the case in a May 2007 statement of the case (SOC) and an October 2011 statement supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA physician's opinion, and the Veteran's statements and personal hearing testimony.

In addition, the Veteran was afforded VA examinations and VA authorized examinations in December 2005, March 2010, and October 2010 to evaluate his bilateral foot disability.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria, including assessments of degree of occupational impairment.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, symptoms related to bilateral pes cavus have not changed in severity over the course of the appeal to warrant a staged rating. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 20 percent disability rating for bilateral pes cavus under Diagnostic Code 5278.  

Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).    Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.   Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.  

Diagnostic Code 5280, which provides ratings for hallux valgus, assigns a maximum 10 percent rating for unilateral hallux valgus which is operated with resection of the metatarsal head, or for severe hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282, which provides ratings for hammer toe, assigns a 
noncompensable evaluation for single toes; and a 10 percent evaluation for all toes, unilateral, without claw foot.  38 C.F.R. § 4.71a. 
 
Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.

A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).  
 
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's bilateral pes cavus has been manifested by all toes tending to dorsiflexion and marked tenderness under the metatarsal heads with painful calluses, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 5278.  38 C.F.R. § 4.71a.

A March 2010 VA authorized examination reflects a diagnosis of bilateral pes planus rather than bilateral pes cavus; however, the Board finds, based on the evidence of record, that the Veteran continues to have a primary diagnosis of bilateral pes cavus.  In that regard, the Veteran has been service connected for bilateral pes cavus since October 1990, and his diagnosis is well established by the evidence of record.  VA treatment records dated from 2005 to 2010 show that the Veteran was seen by podiatry for diagnosed pes cavus, and that pes planus was not indicated.  A December 2005 VA authorized examination shows that the Veteran had an established diagnosis of pes cavus, bilateral, with no change in diagnosis.  The December 2005 VA examiner initially noted that pes planus was also present during examination; however, a December 2005 addendum to that opinion shows, apparently based on x-ray findings, that the Veteran did not have a diagnosis of pes planus.  

In contrast, a March 2010 VA authorized examination reflects a diagnosis of bilateral pes planus, rather than pes cavus.  The March 2010 VA examiner's change in diagnosis was based on findings during physical examination, and on x-ray findings which reflect a mild pes planus deformity of both feet.  The March 2010  VA examiner stated that current findings of pes planus, hallux valgus, and calcaneal spurs were diametrically in opposition with the previously established diagnosis of pes cavus, finding no physical or radiological evidence of pes cavus.  

Clarification was requested at the time of an October 2010 VA examination.  The record shows that the October 2010 VA examiner was a podiatrist.  The VA examiner found, based on physical examination, that the Veteran had a mild pes cavus foot type and definitely not a pes planus foot type.  The Board notes that while the October 2010 VA examiner provided opinions on whether the Veteran's diagnosed foot disorders  were related to service; the Veteran is already service connected for bilateral pes cavus and the question of service connection is not at issue.  Notwithstanding the aberrational diagnosis of pes planus in March 2010, the Board finds that VA examinations and VA treatment records show that the Veteran continues to carry a diagnosis of bilateral pes cavus.  A rating is based on current symptoms, and it is the actual functional impairment that is important in rating disabilities.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

During VA examinations and during the course of VA treatment, the Veteran reported symptoms of pain with prolonged standing and walking and numbness in the feet after prolonged walking.  He was treated with ibuprofen or hydrocodone for pain.  During a May 2012 travel Board hearing, the Veteran additionally reported that he had painful calluses on the balls of the feet which were trimmed every two or three months at VA.  He reported that all of his toes were drawn up or bent back.  Because his toes were angled up, it caused problems with wearing shoes.  He reported numbness in the toes with wearing shoes, and cramping of the toes.  The Board finds that the Veteran's is competent to describe his current treatment and observable symptomatology such as foot pain, the presence of calluses, and the angulations of his toes.  The Board finds, further, that the Veteran is credible in his reports as they are generally supported by findings from the medical record.  The Veteran's lay statements and testimony have been considered by the Board in rating his disability.  

The Board finds that pes cavus is manifested by all toes tending to dorsiflexion.  In that regard, competent and credible testimony provided during a May 2012 travel Board hearing shows that the Veteran's toes were drawn back or angled upward in dorsiflexion, and a October 2010 VA examination reflects mild right hallux hammertoe with flexion contracture at the right hallux interphalangeal joint, semi reducible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these findings more nearly approximates a higher 30 percent rating under Diagnostic Code 5278.  38 C.F.R. § 4.71a. 

The evidence shows that the Veteran does not have limitation of dorsiflexion at the ankle to a right angle or shortened planter fascia as described for a 30 percent rating under Diagnostic Code 5278.  VA examinations show that the Veteran had full range of motion in the ankles bilaterally, without functional limitations to range of motion due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-7.  December 2005 and March 2010 VA examinations reflect full range of motion in the ankle joints with 20 degrees dorsiflexion and 45 degrees planter flexion bilaterally.  There was no limitation in range of motion limitation at the time of an October 2010 VA examination.  The December 2005 VA examination shows that joint function was additionally limited by pain after repetitive use; however, the VA examiner was not able to determine the limit to joint function in degrees without resorting to speculation.  There were no additional functional limitations shown at the time of March 2010 or October 2010 VA examinations.  The Veteran did not have painful motion, edema, weakness, or instability, atrophy, or disturbed circulation in the feet.   The evidence of record does not reflect a shortened plantar fascia.  December 2005 and March 2010 VA examinations show that alignment of the Achilles tendon was normal bilaterally.  An October 2010 VA examination reflects bilateral preserved longitudinal arches and normal form and function of tibialis posterior and tendo Achilles bilaterally.  Therefore, the Board finds that the Veteran does not have limitation of dorsiflexion at the ankle to a right angle or shortened planter fascia as described for a 30 percent rating under Diagnostic Code 5278.

The Board finds that the Veteran's pes cavus is manifested by marked tenderness under the metatarsal heads with painful calluses consistent with a 30 percent rating under Diagnostic Code 5278.  The evidence of record reflects pain or tenderness to the planter surface of the feet and mild to severe pes cavus.  December 2005 and October 2010 VA examinations noted tenderness with palpation of the plantar surface of the right foot, or the right first metatarsal bone on physical examination.  There was no tenderness to palpation of the plantar surface of the left foot.  A March 2006 letter from the VA podiatrist shows that the Veteran had severe pes caves foot type with pain to the second and third metatarsal phalangeal joint areas bilaterally.  The diagnosis was painful pes cavus and possible neuroma, capsulitis, and/or Charcot-Marie-Tooth disease.  February 2006 and August 2007 podiatry notes reflect severe cavus foot type bilaterally.  An October 2010 VA examination reflects mild pes cavus foot type; however, the VA examiner noted that symptoms were managed with hydrocodone.  March 2010 x-rays additionally reflect calcaneal spurs, bilaterally, at the Achilles tendon insertion site.  

The Board finds that the evidence reflects painful calluses located on the plantar aspect of the metatarsal heads consistent with a 30 percent rating under Diagnostic Code 5278.  The Veteran was seen at VA for debridement of calluses on the bilateral feet.  The Veteran has reported that his calluses were painful.  VA treatment records dated from 2005 to 2010 show that the Veteran was seen by podiatry for debridement of heloma durum or ulcers bilaterally.  An October 2010 VA examiner noted that the Veteran had periodic podiatry care with trimming of calluses in the balls of both feet, specifically, the planter aspect first metatarsal head weight bearing regions bilaterally.  On physical examination, weight bearing was abnormal with focal hyperkeratotic lesions first and third metatarsal head weight bearing regions bilaterally.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period, manifestations of the Veteran's bilateral pes cavus are comparable to all toes tending to dorsiflexion and marked tenderness under the metatarsal heads with painful calluses consistent with a 30 percent rating under Diagnostic Code 5278.  Therefore, the Board finds that the criteria for a 30 percent evaluation have been more nearly approximated for the entire appeal period.  
38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds that the criteria for the higher rating of 50 percent have not been met or more nearly approximated for any portion of the rating period.  The Veteran's bilateral pes cavus has not resulted in marked contraction of planter fascia with dropped forefoot, all toes hammer shaped, and marked varus deformity.  While the Veteran is shown to have painful calluses on the bilateral feet, the Board finds that the Veteran's disability picture more nearly approximates the Diagnostic Code 5278 criteria described for a 30 percent evaluation for pes cavus.  

The evidence of record does not reflect marked contraction of planter fascia with dropped forefoot as required for a 50 percent rating under Diagnostic Code 5278.  A March 2010 VA examiner specifically found no marked contraction of the plantar fascia.  December 2005 and March 2010 VA examinations reflect normal alignment of the Achilles tendon.  There was no forefoot or midfoot malalignment at the time of the December 2005 VA examination; however, the Veteran had slight forefoot/midfoot malignment bilaterally at the time of the March 2010 examination.  An October 2010 VA examination reflects bilateral preserved longitudinal arches and normal form and function of tibialis posterior and tendo Achilles bilaterally.  

The Board finds that the Veteran does not have hammer toe of all toes as described for a 50 percent evaluation for pes cavus.  A March 2010 VA examination shows that there hammer toes were not present on examination, and an October 2010 VA examination reflects mild right hallux hammertoe, or hammertoe of just the right big toe.  Lay testimony from the Veteran indicates that all toes tended toward dorsiflexion, but does not show that all of the Veteran's toes were hammer shaped.  

The Veteran's pes cavus is not manifested by marked varus deformity as described for a 50 percent rating under Diagnostic Code 5278.  A March 2010 VA examination shows that the Veteran did not have varus deformity of the bilateral feet.  On the contrary, the Veteran had a mild valgus deformity on the first metatarsophalangeal joint on both feet.  A December 2005 VA examination also reflects a slight degree of valgus.  In contrast, an October 2010 VA examination reflects mild metatarsus adductus on the sole of the right foot but not on the left foot.  While diagnosed metatarsus adductus indicates that presence of a varus deformity; metatarsus adductus was only noted in the right foot and it was noted to be mild in degree.  Because December 2005 and March 2010 VA examinations show that the Veteran did not have evidence of a varus deformity, and because metatarsus adductus of the right foot is shown to be only mild in degree, the Board finds that the Veteran's does not have a marked varus deformity of the bilateral feet as described for a 50 percent evaluation for pes cavus.  

As the Board has discussed above, the Veteran does have marked tenderness present in the bilateral feet with painful callosities.  This evidence has been considered in granting the 30 percent disability rating.  The Board finds, for the reasons discussed above, that the Veteran's pes cavus has not been characterized by marked contraction of the planter fascia with dropped forefoot, all toes hammer toes, and marked varus deformity as required for a 50 percent rating under Diagnostic Code 5278.  For these reasons, the Board finds the criteria for a higher than 30 percent rating have not been met for any portion of the rating period.  38 C.F.R. §§ 4.3, 4.7. 

The Board has considered whether separate or higher ratings are warranted under Diagnostic Code 5276 (acquired flat foot), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5284 (other foot injuries).  

The weight of the evidence shows that the Veteran does not have acquired flat foot or pes planus.  A December 2005 VA examiner determined that the Veteran did not have a diagnosis of pes planus, and an October 2010 VA examiner confirmed, based on physical examination, that the Veteran had a mild pes cavus foot type and not a pes planus foot type.  While a March 2010 VA examiner diagnosed the Veteran with pes planus, rather than pes cavus, pes planus was only mild in degree.  Additionally, the evidence of record shows that the Veteran did not have a weight-bearing line over or medial to the great toe, or inward bowing of the tendon Achilles as described for a compensable evaluation for pes planus.  December 2005, March 2010, and October 2010 VA examinations reflect normal alignment of the Achilles tendon.  While evidence of record establishes the presence of pain with use of the bilateral feet, bilateral foot pain and tenderness has already been considered in granting a 30 percent rating under Diagnostic Code 5278.  For these reasons, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 5276 for moderate, acquired flat foot.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The Veteran has hallux valgus of the bilateral feet; however, hallux valgus is not severe, and has not been operated on with resection of the metatarsal head to warrant a compensable evaluation under Diagnostic Code 5280.  An October 2005 VA x-ray of the right foot reflects a bunion deformity at the metatarsalphalangeal joint of the big toe.  December 2005 and March 2010 VA examinations show that hallux valgus was present in the feet bilaterally; however, the degree of angulation was slight with no resection of the metatarsal head.  March 2010 x-rays reflect mild hallux valgus angulation of the first metatarsalphalangeal joint of both toes, more so for the right.  An October 2010 VA examiner indicated that there were no "significant" bunion deformities regarding either foot.  The Board finds that the Veteran's hallux valgus is mild in degree and has not been operated on.  For these reasons, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a.  

The Veteran does not have hammer toe of all toes, without claw foot to warrant a compensable rating under Diagnostic Code 5282.  A March 2010 VA examination shows that hammer toes were not present on examination, and an October 2010 VA examination reflects hammertoe of just the right big toe.  Additionally, the Veteran is shown to have diagnosed pes cavus, or claw foot, and is in receipt of a 30 percent rating for pes cavus.  Because the Veteran is rated based on the presence of claw foot under Diagnostic Code 5278, and because Diagnostic Code 5278 takes into consideration the presence of hammer toes, an additional rating under Diagnostic Code 5282 would be impermissible under the rule against pyramiding.  See 
38 C.F.R. § 4.14 and Esteban, 6 Vet. App. at 261- 62.  For these reasons, the Board finds that a higher evaluation is not warranted under Diagnostic Code 5282.  See 
38 C.F.R. § 4.71a.  

The Board has also considered Diagnostic Code 5284, which provides a disability rating for other foot injuries; however, a 30 percent rating is the maximum rating available under Diagnostic Code 5284 is 30 percent.  38 C.F.R. 4.71a.  Therefore, a higher rating is not available under that Diagnostic Code.  A Note to Diagnostic Code 5284 provides that, with actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. 4.71a.  The Veteran has not had the actual loss of either foot.  For these reasons, the Board finds that a higher evaluation is not warranted for pes cavus under Diagnostic Code 5284.  Id.   

The Board finds no basis to alternately consider the criteria of Diagnostic Code 5277 (bilateral weak foot characterized by musculature atrophy, disturbed circulation and weakness), Diagnostic Code 5279 (anterior metatarsalgia or Morton's disease), Diagnostic Code 5281 (unilateral hallux rigidus), or Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's pes cavus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5278, specifically provides for disability ratings based on pes cavus, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2011); 
see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's pes cavus is manifested by on all toes tending to dorsiflexion, marked tenderness under the metatarsal heads, painful calluses, and pain and numbness with extended standing or walking.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has additionally considered ratings under alternate schedular rating criteria for pes planus, hallux valgus, hammer toe, and other foot injuries. 

Additionally, the Board has considered probative that December 2005, March 2010, and October 2005 VA examinations show that the Veteran did not have any functional limitations with standing and walking, and his gait was normal on examination.  The record shows that the Veteran was previously employed as a customs officer, and is currently self-employed.  The Board finds that the Veteran's pain with prolonged standing and walking is contemplated by his assigned rating for pes cavus.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's pes cavus, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2011). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of 

exceptional factors associated with bilateral pes cavus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent disability rating, but no higher, for pes cavus is granted




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


